778 N.W.2d 261 (2010)
In re Michael Ray FOSTER, Justin Lloyd Foster, Martin Joseph James Foster, and Austin James Foster, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Heather Foster, Respondent-Appellant, and
Christopher Foster, Respondent.
Docket Nos. 140443, 140444. COA Nos. 291004, 291005.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the application for leave to appeal the November 19, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.